Citation Nr: 1046842	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-33 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at United Medical Center from June 5, 2006, to 
June 7, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1984 to December 
1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the Veteran's 
claim of entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at United Medical Center from June 5, 
2006, to June 7, 2006.  The Veteran testified before the Board in 
April 2010.    


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD).

2.  The Veteran received cervical spinal fusion surgery at United 
Medical Center from June 5, 2006, to June 7, 2006.

3.  The evidence shows that the Veteran had other health care 
coverage under a health plan that would pay in whole or in part.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized 
medical expenses incurred from June 5, 2006, to June 7, 2006, 
have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-VA facilities in 
order to furnish certain care, including hospital care or medical 
services for the treatment of medical emergencies which pose a 
serious threat to the life or health of a Veteran receiving 
medical services in a VA facility until such time following the 
furnishing of care in the non-VA facility as the Veteran can be 
safely transferred to a VA facility.  38 U.S.C.A § 1703(a)(3) 
(West 2002); 38 C.F.R. § 17.52 (2010).

The admission of a Veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  38 C.F.R. § 17.54 (2010); 
Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an 
emergency that existed at the time of admission, an authorization 
may be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission.  38 C.F.R. § 
17.54 (2010).

Nevertheless, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a Veteran in 
need of such care or services: (1) For an 
adjudicated service-connected disability; 
(2) For nonservice-connected disabilities 
associated with and held to be aggravating 
an adjudicated service-connected 
disability; (3) For any disability of a 
Veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability; (4) For any 
illness, injury, or dental condition in the 
case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined 
to be in need of hospital care or medical 
services for any of the reasons enumerated 
in § 17.48(j); and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2010).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 
(1998); Hayes v. Brown, 6 Vet. App. 66 (1993).  The evidence 
shows that the Veteran is service-connected for PTSD.  However, 
the medical treatment in question was not for PTSD but was 
instead for a nonservice-connected cervical spine disability.  
Therefore, payment or reimbursement of medical expenses pursuant 
to 38 U.S.C.A. § 1728(a) must be denied.

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2010).  To be eligible for reimbursement under that 
authority the Veteran must satisfy all of the following 
conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or 
provider to comply with the provisions of 
that health-plan contract, such as, failure 
to submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728 for 
the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or 
reimbursement for emergency treatment to a 
limited group of Veterans, primarily those 
who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2010).

If any one of the criteria is lacking, the benefit sought may not 
be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2010); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 
10 Vet. App. 539 (1997).  

In addition, a Veteran is required to file a claim within 90 days 
of the latest of the following:  (1) July 19, 2001; (2) the date 
that the Veteran was discharged from the facility that furnished 
the emergency treatment; (3) the date of death, but only if the 
death occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the Veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. 
§ 17.1004 (2010).

The record shows that the Veteran was treated for sacroiliac 
joint pain with radiculopathy down the left leg in March 2006 at 
a VA medical center.  In an April 2006 private medical report, 
the Veteran received an MRI of the neck and brain for increasing 
problems with the use of her bilateral upper extremities as well 
as decreased sensation and continued cervical discomfort.  The 
MRI revealed worsening focal disc protrusion at C4-C5 level with 
disc contacting the cord and causing a deformation of the ventral 
aspect of the cord.  In May 2006, the Veteran's private 
neurologist and private physician recommended that the Veteran 
receive an anterior cervical discectomy and fusion of C4-C5 for 
spinal cord compression due to disc bulge and cervical stenosis.  
The Veteran contacted the VA medical center in May 2006 and 
stated that she was scheduled for cervical spinal fusion surgery 
with a private medical provider.  She asserted that the VA 
medical center was probably six months out on scheduling for 
surgery and she felt that she could not wait that long for 
surgery.  On June 5, 2006, the Veteran underwent C4-C5 anterior 
cervical discectomy and fusion without any difficulty.  She was 
treated with adequate pain medication and followed by a 
neurological standpoint.  On June 7, 2006, the Veteran was seen 
by physical and occupational therapy and deemed appropriate for 
discharge home.  She had stable neurological examination on 
discharge, and her incision was healing well.  She was given 
explicit wound care and discharge instructions.

A Veteran is only considered to be personally liable for 
treatment if she has no entitlement to care or services under a 
health-plan contract, which includes an insurance policy or 
contract, medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which health 
services for individuals are provided or the expense of such 
services are paid or coverage provided by the Medicare program 
administered by the Social Security Administration.  38 U.S.C.A. 
§ 1725(b)(3)(B), (f)(2)(A)(B) (West 2002).

In the instant case, health insurance claim forms from United 
Medical Center for services rendered in June 2006 show that the 
Veteran had a Medicare Health Plan, for which an identification 
number was provided.  A February 2007 print-out of the Veteran's 
health insurance information indicates that she was enrolled in 
Medicare Parts A and B and that those policies had been effective 
since July 1, 1992, and May 1, 1993.  Additionally, a bill from 
Anesthesiology Consultants of Cheyenne shows that the Veteran's 
Medicare plan made partial payments for the anesthetic procedure 
of the cervical spinal cord surgical procedure at United Medical 
Center.  Therefore, the Board finds that the Veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. § 1725 
and its implementing regulations.

In the absence of evidence to establish that the Veteran meets 
the criteria for payment or reimbursement of non-VA medical 
services, either on the basis of eligibility under 38 U.S.C.A. § 
1728 or under 38 U.S.C.A. § 1725, payment or reimbursement of 
those services is not warranted.  The Board lacks authority to 
award medical care benefits except as authorized by statute and 
regulations.  Where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v Brown, 6 Vet. App. 426 (1994).

For these reasons, the Board finds that the Veteran's claim is 
without legal merit, and the appeal must be denied.  The 
provisions regarding VA's duties to provide notice and assistance 
to claimants have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  






ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at United Medical Center from June 5, 2006, to 
June 7, 2006, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


